

115 HRES 426 IH: Expressing the sense of the House of Representatives that the Secretary of Defense should review section 504 of title 10, United States Code, for purposes related to enlisting certain aliens in the Armed Forces.
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 426IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Foster (for himself, Mr. Polis, Mr. Vargas, Ms. McCollum, Mr. Pocan, Mr. DeFazio, Mr. Jeffries, Mr. Lipinski, Ms. Brownley of California, Mr. Correa, Ms. Lee, Mrs. Napolitano, Mr. Takano, Ms. Clarke of New York, Mr. Payne, Mr. Norcross, Mrs. Torres, Mr. Scott of Virginia, Mr. Peters, Mr. Gallego, Ms. Lofgren, Mr. Panetta, and Ms. Titus) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONExpressing the sense of the House of Representatives that the Secretary of Defense should review
			 section 504 of title 10, United States Code, for purposes related to
			 enlisting certain aliens in the Armed Forces.
	
 That it is the sense of the House of Representatives that the Secretary of Defense should review section 504 of title 10, United States Code, for the purpose of making a determination and authorization pursuant to subsection (b)(2) of such section regarding the enlistment in the Armed Forces of an alien who possesses an employment authorization document issued under the Deferred Action for Childhood Arrivals program of the Department of Homeland Security established pursuant to the memorandum of the Secretary of Homeland Security dated June 15, 2012.
		